Citation Nr: 0833036	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for kidney disease, to 
include as secondary to service-connected hypertension.  

2.  Entitlement to service connection for atypical chest 
pain, to include as secondary to service-connected 
hypertension.  

3.  Entitlement to an increased evaluation for herpes 
simplex, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to July 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  In January 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The competent and probative evidence establishes that the 
appellant's kidney disease was not manifest in service, renal 
calculi were not shown during service or within the initial 
post-service year, kidney disease is not attributable to 
active service, and any polycystic kidney disease was not 
first manifest during service and/or did not progress at an 
abnormally high rate during service.  

2.  The competent and probative evidence establishes that the 
appellant's kidney disease is not proximately due to service-
connected disability, to include hypertension.

3.  A chronic disorder manifested by atypical chest pain was 
not manifest in service and is not attributable to service.  

4.  A chronic disorder manifested by atypical chest pain is 
not proximately due to service-connected disability, to 
include hypertension.  

5.  The evidence tends to establish that the appellant's 
herpes simplex requires systemic therapy for a total duration 
of six weeks or more, but not constantly, during a 12-month 
period.  There is no competent evidence that any scarring of 
the affected area is 144 square inches, is deep, or causes 
limited motion.  


CONCLUSIONS OF LAW

1.  Kidney disease, including cystic kidney disease and/or 
any polycystic kidney disease was not incurred or aggravated 
in active service, may not be presumed to have been so 
incurred, and is not proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  A chronic disability manifested by atypical chest pain 
was not incurred or aggravated in active service, and is not 
proximately due to service-connected disability.  38 U.S.C.A. 
§1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2007).

3.  The criteria for a 30 percent rating for herpes simplex 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.118, Diagnostic Codes 7899-7815 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The October 2003 and April 2008 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

The Board finds that any deficiency in the notices to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the Court 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In addition, according to Vazquez-Flores, for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders, the Federal 
Circuit stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  There must be a 
demonstration that there was no error.  See Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir.1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.").  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  As reflected in the record, 
to include the Informal Hearing Presentation from the 
appellant's representative, dated in August 2008, the 
appellant knew of the criteria contained in the relevant 
diagnostic code.  

The appellant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected herpes simplex since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The April 
2008 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision in regard the 
increased rating claim.  The records satisfy 38 C.F.R. 
§ 3.326.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence.  The 
Board notes that relevant criteria were discussed in the 
April 2005 statement of the case, as well as pertinent 
information regarding the appropriate disability rating or 
effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that any error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

I.  Service Connection

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated during service in the Armed Forces.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d), 3.304 (2007).

Generally, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. § 1112(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.309(a) (2007).  These diseases listed are as follows: 
primary anemia, arthritis, progressive muscular atrophy, 
brain hemorrhage, brain thrombosis, bronchiectasis, calculi 
of the kidney, bladder, or gallbladder, cardiovascular-renal 
disease (including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, 


psychoses, hemorrhagic purpura idiopathic, Raynaud's disease, 
sarcoidosis, scleroderma, sclerosis , syringomyelia, 
Thromboangiitis obliterans (Buerger's disease), active 
tuberculosis, tumors, malignant, or of the brain or spinal 
cord or peripheral nerves and ulcers.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that service connection for cystic 
kidney disease and atypical chest pain is warranted on either 
a direct basis or secondary to service-connected 
hypertension.  The Board finds that service connection is not 
warranted under any theory of entitlement.  

The Board notes that there has been no assertion of combat in 
regard to the issues of entitlement to service connection for 
kidney disease and atypical chest pain.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) are not 
applicable.

As noted, the Board remanded the matters for further 
development in January 2008.  In that regard, the Board finds 
that there has been substantial compliance with the Board's 
remand orders and the Board is able to proceed with a 
decision on the merits.  


Kidney Disease

Initially, the Board notes that post service VA treatment 
records reflect a differential diagnosis of multiple simple 
cysts of the kidney versus autosomnal dominant polycystic 
kidney disease in June 1997.  The competent evidence, 
however, establishes that cystic and/or any polycystic kidney 
disease is not related to service or service-connected 
disability.  

In regard to secondary service connection, the Board notes 
that except as provided in 38 C.F.R. § 3.300(c), disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2007).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order 
to warrant service connection on a secondary basis for cystic 
or any polycystic kidney disease, the evidence must show that 
the appellant's service-connected disability either caused or 
aggravated kidney disease.  

In addition, the Board notes that the September 2005 VA 
examiner reported that polycystic kidney disease is a 
genetically inherited disease.  In a VA General Counsel 
Precedent Opinion, it was held, in pertinent part, that 
service connection may be granted for hereditary diseases, 
which either first manifest during service or which 
preexisted service and progressed at an abnormally high rate 
during service.  VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 
82-90 (July 18, 1990).  The Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M-21 was subsequently 
amended as a result of these opinions.  The amendments 
provided the following: Congenital or developmental defects 
are normally static conditions which are incapable of 
improvement or deterioration.  A disease, even one which is 
hereditary in origin, e.g., retinitis pigmentosa, polycystic 
kidney disease, sickle cell diseases and Huntington's disease 
(chorea), is usually capable of improvement or deterioration.  
Service connection may be granted, if warranted, for diseases 
of congenital, developmental or familial (hereditary) origin 
which either first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service.  See VA Adjudication Manual M21-1, Part 
VI, Chapter 7, § 7.01(g) (Mar. 20, 2002) (later rescinded and 
replaced by Adjudication Manual (Manual Rewrite), M21-1/MR, 
Part IV, Subpart ii, Chapter 2, Section B, Para. 7).  

In addition, the Board notes that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, except where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such.  
38 U.S.C.A. § 1111 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304(b) (2007).  Clear and unmistakable evidence is required 
to rebut the presumption of sound condition at service 
entrance when the claimed disorder was not noted at service 
entrance.  

In this case, while a September 2005 VA examiner noted that 
that, "if he did have [polycystic kidney disease] diagnosed 
while in the military. . . this is a genetically inherited 
disease that is progressive over time," the opinion is, at 
best, speculative, and does not constitute clear and 
unmistakable evidence that any kidney disease, to include 
hereditary polycystic kidney disease, existed prior to 
service, progressed at an abnormal rate during service, or 
even that he currently has polycystic kidney disease.  In 
addition, while an April 1997 computed tomography (CT) scan 
showed cysts on both kidneys, and while it was noted that the 
progression of cystic kidney disease could be influenced by 
aggressive treatment of abnormal blood pressure and 
aggressive treatment of any urinary tract infection, such is 
not specific as to this appellant, and is thus, speculative, 
and of diminished probative value.  

In reaching a determination in this matter, the Board has 
considered the record, to include the contemporaneous service 
medical records, to include the normal separation examination 
report, as well as lack of a diagnosis of kidney disease 
during service.  The Board notes that an August 1971 
inpatient discharge examination report associated with 
treatment for hypertension notes that he was returned to his 
training flight for completion of basic training and was 
assigned a profile of "1" for physical stamina, and the 
separation examination report shows that the abdomen and 
viscera and genitourinary system were normal.  Thus, Board 
finds that the presumption of sound condition at service 
entrance attaches and given a lack of any in-service 
diagnosis in regard to kidney disease, the theory of in-
service aggravation is not relevant.  

In addition, the Board notes that that the competent and 
probative evidence tends to establish that the appellant's 
kidney disease is most accurately diagnosed as cystic kidney 
disease, with the August 2003 VA examiner specifically 
reporting that all cysts shown on renal ultrasound in 1999 
were simple cysts and that creatinine in 2003 was normal.  
While a February 2006 treatment record in association with 
laparoscopic cyst decortication notes mildly elevated 
creatinine compared to serum, the examiner stated that such 
may have been due to creatinine from the cysts themselves, 
and a record dated in March 2007, notes that the appellant 
had had no symptoms since the laparoscopic cyst decortication 
in 2006, and that creatinine was stable.  The Board notes 
that records, dated in December 2007, note hematuria and 
abdominal pain and the assessment was most likely gallstone 
pancreatitis, and a history of cholelithiasis was noted, and 
a March 2008 treatment record notes negative findings on 
evaluation for hematuria and no symptoms.  Regardless, even 
in consideration of a diagnosis of polycystic kidney disease, 
there is no competent evidence of such having manifested in-
service and/or of any abnormal progression in service.  

The Board notes that while the September 2005 examiner noted 
that "if" the appellant had polycystic kidney disease 
during service, it "may or may not be" responsible for his 
hypertension, noting it was hereditary and would have 
progressed over years, such does not support a finding of 
secondary service connection and is of diminished probative 
value given the speculative nature of the opinion.  This 
evidence does not provide an adequate nexus for the purposes 
of establishing a relationship between service, to include 
service-connected disability and any polycystic kidney 
disease.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  

In regard to direct service connection for kidney disease, as 
noted, service medical records are negative for a diagnosis 
of kidney disease.  While the records show a diagnosis of 
urethritis in August 1971 and July 1972, reference to the 
kidney was to the effect that a renal arteriogram was 
cancelled due to labile blood pressure and in view of the 
high incidence of hypertension in individuals similarly 
situated (specific to race).  In addition, complaints of pain 
in the lower abdomen in July 1972 were attributed to left 
inguinal lymphadenopathy and complaints of right lower 
quadrant pain were attributed to a urinary tract infection.  
No pancreatic disease was noted in March 1973.  The June 1973 
separation examination report shows that the abdomen and 
viscera, and genitourinary system were normal, and on the 
accompanying medical history he denied having or having had 
kidney stone or blood in the urine.  

A determination as to whether any kidney disease is related 
to service requires competent evidence.  Importantly, the 
Board notes that the appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In that regard, the Board notes that there is no competent 
evidence relating any kidney disease to service.  The Board 
notes that on VA examination in April 1996, the digestive 
system was noted to be normal, no enlargements, masses, 
tenderness or rigidity were noted, and examination of the 
genitourinary system was noted to be unremarkable.  The 
August 2003 VA examiner noted no reference to renal disease 
in service, that the separation examination report was 
normal, and that cystic kidney disease was not shown until 
many years after service.  The Board may, and will, consider 
in its assessment of a service connection claim the passage 
of a lengthy period of time wherein the appellant has not 
complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

In this case, the Board has accorded more probative value to 
the contemporaneous evidence, to include the normal service 
entrance and separation examination reports, a lack of kidney 
disease or any calculi of the kidney during service or within 
the initial post-service year, and the August 2003 VA 
examination report, which includes results of clinical 
testing, and notation of negative service medical records in 
regard to renal disease, and that cysts were not identified 
until many years after service.  Such is far more probative 
than the appellant's lay assertions in support of a remote 
claim.  The Board notes that the physician reviewed the 
claims file and provided a rationale in association with the 
report of examination.

In this case, the Board has accorded more probative value to 
the August 2003 medical opinion to the effect that the 
appellant's cystic kidney disease was not shown in service or 
until decades after service, and is not likely related to 
service or service-connected hypertension.  The Board notes 
that the examiner reviewed the claims file, provided a 
complete rationale for the opinion, and the opinion is 
consistent with the contemporaneous evidence.  

In sum, service medical records are negative for kidney 
disease, any polycystic kidney disease was not manifest in 
service and/or did not abnormally progress during service, 
cystic kidney disease was not manifest in service and any 
calculi were not shown with one year after separation, kidney 
disease was not diagnosed until decades after service, and 
the competent evidence establishes that neither cystic kidney 
disease nor any polycystic kidney disease is related to 
service or service-connected disability, to include 
hypertension.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Atypical Chest Pain

Initially, the Board notes that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, except where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such.  
38 U.S.C.A. § 1111 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304(b) (2007).  In this case, the presumption of soundness 
at service entrance attaches.  The June 1971 entrance 
examination shows the lungs and chest were normal, and he 
specifically denied having or having had shortness of breath, 
pain or pressure in the chest, and a chronic cough.  

In addition, the service medical records are negative for 
findings of any chronic disorder manifested by atypical chest 
pain.  The Board notes that while inpatient records, dated 
from July 1971 to August 1971, reflect complaints of chest 
pain which were noted to have begun abruptly during physical 
conditioning, the relevant finding was high blood pressure.  
The appellant is service-connected for hypertension.  

The Board notes that while a questionable history of 
palpitations and visual disturbances was noted, and while he 
complained of a 2-month history of chest pain occurring at 
irregular intervals across the left precordium, and made 
worse by deep inspiration, cardiovascular examination showed 
the point of maximal impulse (PMI) was thrusting and 
sustained, and located in the 5th intercostal space at the 
midclavicular line.  Cardiac rhythm was regular, a fourth 
heart sound and a physiologically split second sound were 
noted, and no murmur was noted.  In addition, echocardiaogram 
(EKG) was noted to be normal.  The diagnoses entered were 
essential hypertension, labile, and separation anxiety.  The 
records reflect that he was discharged to his training flight 
for completion of basic training and his physical stamina was 
assigned a profile of "1." 

The Board notes that complaints of a cough in July 1972 were 
attributed to a viral syndrome.  In addition, while x-ray 
examination of the chest at separation in June 1973 showed 
blunting of the right lateral costophrenal angle was noted to 
presumably be secondary to previous old inflammatory disease, 
the June 1973 separation examination report, shows that the 
chest and lungs were normal, and while and complaints of pain 
or pressure in the chest were noted on the accompanying 
medical history, no chronic disability of the lungs or chest 
was identified.  

In addition, post-service records are negative for a chronic 
disability manifested by atypical chest pain.  The Board 
notes that complaints, to include cough productive of 
yellowish sputum in March 1996, were attributed to an upper 
respiratory infection, and chest x-ray examination was noted 
to be normal.  

In addition, on VA examination in April 1996, cardiovascular 
examination showed normal thrust, size, and rhythm.  Normal 
S1 and S2 were noted, and the peripheral vessels were normal.  
No cough, and no expectoration was noted, and it was noted 
that the chest had normal mobility, was normal to palpation, 
and was normal on percussion.  All lung fields were clear to 
auscultation, and exercise tolerance was noted to be limited 
by a left tendon disorder, not a disorder of the lungs or 
chest manifested by atypical chest pain.  

Significantly, the August 2003 VA examination report notes no 
coronary artery disease, and the examiner specifically stated 
that the appellant's hypertension was not likely to have 
caused cardiac disease.  The report notes that echocardiogram 
showed no ischemia and a METS level of 7.  A February 2006 
treatment record notes his breathing pattern was regular 
without difficulty.

A determination as to whether any disorder manifested by 
atypical chest pain is related to service or service-
connected disability requires competent evidence.  The Board 
notes that the appellant is competent to report his symptoms, 
to include that he had chest pain in service, complaints of 
which are documented in the service medical records, and 
competent to report that he currently has chest pain.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service or service-connected disability and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include both the positive and negative evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the August 2003 VA physician's opinion to the effect that 
symptoms of atypical chest pain are not related to service or 
service-connected hypertension.  The examiner reviewed the 
claims file, provided a complete rationale for the opinion, 
and the opinion is consistent with the contemporaneous 
evidence.  The Board notes that while the impression of chest 
x-ray examination in August 2003 and January 2005, included 
calcified granulomas, tortuous aorta, arteriosclerotic aorta, 
and minimal right middle linear atelectasis, the chest was 
noted to be clear to auscultation and the heart had a normal 
sinus rhythm without any evidence of megaly or murmur.  The 
competent evidence establishes that the appellant does not 
have a chronic disability manifested by atypical chest pains 
related to service.  A February 2004 record notes that 
pulmonary examination was negative, and in an August 2004 
record, no complaints of chest pain, shortness of breath, or 
palpitations were noted. 

In sum, service medical records are negative for a disease or 
injury manifested by atypical chest pain, the chest and lungs 
were normal at separation, and the competent evidence 
establishes that any disorder manifested by atypical chest 
pain is not related to service or service-connected 
disability.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).

When rating the appellant's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board notes 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, and that the Board must thus consider whether the 
appellant is entitled to any staged ratings higher than those 
presently assigned.  See Hart v. Mansfield, 21 Vet App 505 
(2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in a June 2003 decision, the 
Board denied an evaluation in excess of 10 percent for herpes 
simplex.  The appellant filed a claim for an increased rating 
for service-connected herpes simplex in July 2003.  

The appellant's herpes simplex is rated as 10 percent 
disabling under Diagnostic Codes 7899-7815.  Under Diagnostic 
Code 7815, a bullous disorder covering at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period 
warrants a 10 percent disability rating.  A bullous disorder 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period warrants a 30 
percent disability rating.  For a 60 percent rating, more 
than 40 percent of the entire body must be affected or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period. 

In this case, resolving all doubt in favor of the appellant, 
the Board finds that a 30 percent rating is supportable under 
Diagnostic Code 7815.  The record reflects that the 
appellant's herpes simplex is treated with Acyclovir, the 
April 2008 VA examination report notes systemic therapy, and 
while it was noted that the appellant had been taking 
Acyclovir for the previous month, the report specifically 
notes that the duration of use in the past 12-months was four 
months.  That finding is supported by treatment records dated 
in January 2008, February 2008, April 2008, and December 
2007, reflecting that the appellant had been prescribed 
Acyclovir.  Thus, the Board finds that a 30 percent 
evaluation is supportable.  

A rating in excess of 30 percent is not warranted.  The April 
2008 VA examination report specifically notes less than 5 
percent of the total body area affected, that there were no 
exposed areas affected, and that Acyclovir was used on an 
"as needed" basis, not on a constant or near-constant 
basis.  The Board notes that VA treatment records, to include 
a September 2005 and a December 2007 record list active 
medications; Acyclovir is not included on the lists.  In 
addition, a March 2008 record notes that he took Acyclovir on 
an as needed basis, not constantly.  Thus, a rating in excess 
of 30 percent is not warranted under Diagnostic Code 7815.  

As noted, in order to warrant a higher rating under other 
applicable codes, the rating must be based on disfigurement 
of the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
on the predominant disability.  38 C.F.R. § 4.118, Diagnostic 
Code 7815 (2007).  

In that regard, the Board notes a higher rating is not 
warranted under Diagnostic Codes 7800, 7801, and 7805.  While 
multiple inactive nontender penile scars approximately 1 mm 
in size, pale, and occasionally hyperpigmented were noted on 
VA examination in October 2003, a February 2004 record notes 
no pathology in regard to the external genitalia.  
Regardless, and while an August 2003 VA treatment record 
notes pigmented macules/moles on the neck, chest, and left 
arm, the August 2008 VA examiner specifically stated that 
genital herpes did not affect exposed areas, to include the 
head, face, neck, and hands.  In addition, while complaints 
of a rash on the penis, buttocks, and fingers were noted, the 
examiner noted no rash was identified on examination.  There 
is no competent evidence establishing that any scar 
associated with herpes simplex is deep or causes limited 
motion of the affected area.  Thus, a higher rating is not 
warranted under those codes.  The Board notes that a 10 
percent rating is the maximum schedular evaluation under 
Diagnostic Code 7802, 7803, and 7804.  Accordingly, a rating 
in excess of 30 percent is not available under those 
diagnostic codes.  

The Board notes that in correspondence received in October 
2003, the appellant asserted that the had had breakouts of 
genital herpes, to include in July 2003 and September 2003.  
In addition, records, dated in August 2004, December 2004, 
and April 2005, note no recent outbreaks.  Genital herpes 
were noted to be stable in April 2006, in June 2006, he 
denied having a flare up of genital herpes, no recent 
outbreaks were noted in July 2006, and in December 2007, 
complaints of outbreaks were noted, and he was prescribed 
Acyclovir.  Regardless, the Board finds that he appellant's 
herpes simplex does not meet the diagnostic criteria for a 
rating in excess of 30 percent under Diagnostic Code 7815, or 
any other applicable diagnostic code.  

In addition, the Board notes that the appellant's herpes 
simplex has not been diagnosed with any of the disabilities 
contemplated by Diagnostic Codes 7806, 7816, 7822, 7825, 
7826, or 7827.  Accordingly, a rating under any of those 
diagnostic codes is not warranted.  The Board notes that the 
relevant criteria for a 30 percent rating for eczema under 
Diagnostic Code 7806 is the same as the criteria contained in 
Diagnostic Code 7815.  

In regard to the appellant's assertions in the August 2008 
Informal Hearing Presentation to the effect that the April 
2008 VA examination report is inadequate, the Board notes 
that the examination report specifically notes that the 
percent of the exposed areas (head, face, neck, and hands) 
was, "NONE," that the percent of the total body area 
affected was, "Less than 5%," and that he was treated 
systemically, with a total duration of four months in the 
previous 12 months.  The Board finds that the April 2008 VA 
examination report is adequate for a determination in this 
case.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating in excess of 30 percent.  

The evidence is in favor of a 30 percent rating.  
Consequently, the benefits sought on appeal are granted, in 
part.  

Lastly, the Board finds that the evidence does not show that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2007).  Consequently, the 
Board finds that a referral for extraschedular consideration 
is not warranted.  


ORDER

Service connection for kidney disease is denied.  

Service connection for atypical chest pain is denied.  

A 30 percent rating for herpes simplex is granted, subject to 
the controlling 


regulations applicable to the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


